Affirmed and Opinion Filed May 28, 2015.




                                           S
                                Court of Appeals
                                                In The


                         Fifth District of Texas at Dallas
                                         No. 05-14-00551-CR

                        PATRICK ANTUAN KNOX, Appellant
                                                  V.
                              THE STATE OF TEXAS, Appellee

                         On Appeal from the 380th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 380-81027-2013

                                   MEMORANDUM OPINION
                              Before Justices Lang, Stoddart, and Schenck
                                      Opinion by Justice Stoddart

       Patrick Antuan Knox was convicted of aggravated assault causing serious bodily injury in

a bench trial after he waived his right to a jury. The trial court found an enhancement allegation

true and sentenced Knox to sixteen years in prison. In two issues, Knox contends the evidence is

insufficient to support a finding that the victim suffered serious bodily injury and the trial court

abused its discretion in sentencing him “without articulating sufficient reason and for

disregarding mitigation evidence presented by the defense.” We overrule his issues and affirm

the trial court’s judgment.

                                            BACKGROUND

       On March 6, 2013, Knox and his wife, Shenekque Nash, were leaving the Collin County

Courthouse. They began arguing in the parking lot, and several people saw Knox punch and

kick Nash. When two men tried to intervene, Knox threatened them saying, “You want some,
too?”   Nash was lying unconscious on the ground.          Sheriff deputies quickly arrived and

determined that Knox was the aggressor. Dr. Lawrence Bean treated Nash when she arrived at

the hospital by ambulance. Nash suffered a traumatic head injury, was not oriented to time, and

had no memory of the event. According to Bean, when Nash presented at the emergency room,

she posed a substantial risk of death due to the type of injuries she sustained. Bean determined

Nash suffered a concussion and released her to go home later that day with pain medications and

an order to see a neurologist for follow-up care. Bean also testified that memory loss can occur

as a result the type of traumatic head injury suffered by Nash.

        Nash’s mother testified that Nash lived with her before and after the assault. Her mother

testified that before the assault, Nash had a good memory. But after the assault, Nash suffered

long-term memory loss, frequently forgetting events and conversations with her mother.

                                     STANDARD OF REVIEW

        We review a challenge to the sufficiency of the evidence on a criminal offense for which

the State has the burden of proof under the single sufficiency standard set forth in Jackson v.

Virginia, 443 U.S. 307 (1979). Acosta v. State, 429 S.W.3d 621, 624–25 (Tex. Crim. App.

2014). Under this standard, the relevant question is whether, after viewing the evidence in the

light most favorable to the verdict, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Clayton v. State, 235 S.W.3d 772, 778 (Tex.

Crim. App. 2011) (footnotes omitted).

        This standard accounts for the factfinder’s duty to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts. Id.

Therefore, in analyzing legal sufficiency, we determine whether the necessary inferences are

reasonable based upon the combined and cumulative force of all the evidence when viewed in

the light most favorable to the verdict. Id. When the record supports conflicting inferences, we


                                               –2–
presume that the factfinder resolved the conflicts in favor of the verdict and therefore defer to

that determination. Id. Direct and circumstantial evidence are treated equally: Circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor, and circumstantial

evidence alone can be sufficient to establish guilt. Id. We measure the sufficiency of the

evidence by the elements of the offense as defined by a hypothetically correct jury charge. See

Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011) (citing Malik v. State, 953 S.W.2d
234, 240 (Tex. Crim. App. 1997)).

       As applicable here, a person commits aggravated assault if the person intentionally,

knowingly, or recklessly causes serious bodily injury to another, including the person’s spouse.

See TEX. PENAL CODE ANN. §§ 22.01(a)(1), 22.02(a)(1) (West 2011).

                                            DISCUSSION

   A. Serious Bodily Injury

       Knox contends in his first issue that the evidence was insufficient to prove he caused

serious bodily injury to Nash.

       Serious bodily injury means bodily injury that creates a substantial risk of death or that

causes death, serious permanent disfigurement, or protracted loss or impairment of the function

of any bodily member or organ. TEX. PENAL CODE ANN. § 1.07(a)(46). Whether an injury

constitutes serious bodily injury is determined on a case by cases basis. See Moore v. State, 739
S.W.2d 347, 352 (Tex. Crim. App. 1987) (plurality op.) (en banc). A substantial risk of death “is

a risk that gives rise to apprehension of danger to life.” Id. at 353. A “protracted loss or

impairment” is one that is “either continuing, dragged out, drawn out, elongated, extended,

lengthened, lengthy, lingering, long, long-continued, long-drawn, never-ending, ongoing, prolix,

prolonged, or unending.”      Id. at 352. The loss of function need only be protracted, not

permanent. See Andrus v. State, No. 05-08-00703-CR, 2010 WL 797196, at *2 (Tex. App.—


                                                –3–
Dallas Mar. 10, 2010, no pet.) (mem. op., not designated for publication) (listing cases where

serious bodily injury was found from loss of function for three months, four weeks, six weeks,

and three and a half months). The relevant inquiry is the extent of the bodily injury as inflicted,

not after the effects have been ameliorated or exacerbated by medical treatment. Stuhler v. State,

218 S.W.3d 706, 714 (Tex. Crim. App. 2007).

       Bean testified Nash arrived at the hospital with obvious swelling and bruising to her head

and face. She was only able to give one or two word responses to questions. He explained that a

person like Nash with this type of traumatic head injury, confusion, and showing physical signs

of trauma to the head, was at a significant risk of death. According to Bean, approximately one

out of every thirty people with this type of head injury actually die from the injury. Although

Nash tested positive for amphetamine and cannabis, Bean concluded her altered state and

confusion was not due to those substances, but was the result of significant traumatic brain

injury. Bean testified possible long-term effects of traumatic brain injury include impaired

memory.

       There is evidence Nash suffered memory loss following the assault. Her mother testified

at trial, more than a year after the assault, that Nash had difficulty remembering things. Before

the assault, Nash’s memory was good, but afterwards, she would not remember things told to her

just minutes or an hour before.

       This evidence supports a finding of serious bodily injury. See Powell v. State, 939
S.W.2d 713, 718–719 (Tex. App.—El Paso 1997, no pet.) (evidence police officer suffered

concussion and memory loss as a result of defendant’s violently kicking him in the head was

sufficient to show serious bodily injury). Considering all the evidence in the light most favorable

to the jury’s verdict, we conclude a rational fact-finder could have found the essential elements

of the offense beyond a reasonable doubt. See Clayton, 235 S.W.3d at 778. We overrule Knox’s

                                               –4–
first issue.

    B. Sentencing

        Knox argues in his second issue that the trial court abused its discretion in sentencing him

to prison “without articulating sufficient reason and for disregarding mitigation evidence

presented by the defense.” It is unclear whether this issue asserts the trial judge was biased or

some other error in the sentencing process. From the argument and authorities cited in the brief,

we consider the issue as raising a due process challenge to the sentence. However, Knox did not

object to the sentence or otherwise bring this complaint to the attention of the trial court. We

doubt Knox preserved this issue for review, however, we conclude the record shows no partiality

by the trial court or that an improper sentence was imposed. See Brumit v. State, 206 S.W.3d
639, 644–45 (Tex. Crim. App. 2006) (reserving question whether objection in trial court is

required to preserve error regarding partiality of the trial court or imposition of a predetermined

sentence).

        “Due process requires a neutral and detached hearing body or officer.” Brumit, 206
S.W.3d at 645. “[A] trial court’s arbitrary refusal to consider the entire range of punishment in a

particular case violates due process.” Ex Parte Brown, 158 S.W.3d 449, 456 (Tex. Crim. App.

2005); see also Brumit, 206 S.W.3d at 645. But “[a]bsent a clear showing of bias, a trial court’s

actions will be presumed to have been correct.” Brumit, 206 S.W.3d at 645. Bias is not shown

when (1) the trial court hears extensive evidence before assessing punishment, (2) the record

contains explicit evidence that the trial court considered the full range of punishment, and (3) the

trial court made no comments indicating consideration of less than the full range of punishment.

See id.; see also Brown, 158 S.W.3d at 456.

        The record shows the trial court heard punishment evidence and the arguments of

counsel. Appellant requested probation and the State requested a sentence of twenty years. After


                                                –5–
a ten-minute recess, the trial court announced its finding that the enhancement paragraph was

true and assessed punishment at sixteen years in prison, well within the range of punishment for

the offense. The record is devoid of any statements by the trial court or other evidence indicating

it failed to consider the full range of punishment or the evidence presented at the punishment

hearing.

       Because there is absolutely no showing of bias in the record, we presume the trial court’s

actions were correct. Brumit, 206 S.W.3d at 645. We overrule Knox’s second issue.

       We affirm the trial court’s judgment.




                                                     / Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
140551F.U05




                                               –6–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

PATRICK ANTUAN KNOX, Appellant                       On Appeal from the 380th Judicial District
                                                     Court, Collin County, Texas
No. 05-14-00551-CR        V.                         Trial Court Cause No. 380-81027-2013.
                                                     Opinion delivered by Justice Stoddart.
THE STATE OF TEXAS, Appellee                         Justices Lang and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of May, 2015.




                                               –7–